Howell, J.
The plaintiff sues Mrs. Martin for the balance of an account for supplies furnished for the use of the plantation to makethecrop of 1866, which he alleges inured to the benefit of the defendant. *280The defense is that the debt is a community debt for which the defendant, who was a married woman, can not be held responsible.
It was incumbent on the plaintiff to prove that the articles furnished by him inured, as he alleges, to the separate advantage of the defendant, in which however, we think, he has failed. The land, it is shown, was the separate property of defendant, but the admission that there existed a community between herself and her husband and other proof in the record satisfy us that the cultivation of the crop was under the control of the husband and the debt in suit is a community debt.
It is therefore ordered that the judgment appealed from be reversed and there be judgment in favor of the defendant with costs in both courts.
Rehearing refused.